By the Court.
— -In this case, the motion is for this court to remand the cause to the inferior court, that the surveyor may be directed to amend his report in a point that is thought material to the justice of the case.
To which motion it may be objected, that if the alteration is necessary, the party for whose benefit it would operate, ought to have moved the inferior court to that effect: having failed to do this, it is the error o£ the party, and not of the court ; and consequently cannot be helped by this court, whose jurisdiction is wholly appellate.- — --Motion overruled.